IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 20, 2008
                               No. 07-41198
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

NARCISO GUEVARA,

                                           Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                            No. 2:07-CR-585-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


      Narciso Guevara appeals the 24-month sentence imposed after revocation
of his supervised release. He argues that the decision to sentence him above the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41198

advisory guideline range and the extent of the departure are unreasonable. He
speculates that the court improperly recalculated his criminal history in order
to impose the sentence and failed to state reasons for its departure from the rec-
ommended range of 4-10 months. Because Guevara did not object in the district
court, review is limited to plain error. See United States v. Jones, 484 F.3d 783,
791 (5th Cir. 2007); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007),
cert. denied, 128 S. Ct. 2959 (2008).
      The district court did not recalculate the criminal history. The court con-
sidered the recommendations of the probation officer and defense counsel and
the guidelines or policy statements of chapter 7 before determining that the facts
warrant a sentence of 24 months, which, though in excess of the 4-10 month
range indicated by the policy statements, is within the 36-month statutory maxi-
mum the court could have imposed. See 18 U.S.C. §§ 3559(a)(2), 3583(e)(3); 21
U.S.C. §§ 841, 846; U.S.S.G. § 7B1.4(a). Therefore, the sentence is neither un-
reasonable nor plainly unreasonable, and there is no plain error. See Jones, 484
F.3d at 786, 792.
      Further, the district court provided specific reasons for the sentence. The
court stated that Guevara had received a “very big break,” which was unjustified
by his subsequent criminal actions; that his personal history and characteristics
require the sentence imposed; and that the sentence is in line with the goal of
deterrence. The court’s statement is sufficient and does not constitute plain er-
ror. See United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996).
      AFFIRMED.




                                         2